DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered.
With regard to the drawings, Applicant’s arguments are convincing.  The objection to the drawings is withdrawn in light of the cancellation of claim 49.
Regarding the claim objections, Applicant’s arguments are convincing.  The objections are withdrawn in light of the amendments to the claims.
Regarding claim 21, Applicant’s arguments are convincing. The rejection is withdrawn in light of the amendments to the claims.
Regarding claims 31 and 40, Applicant’s arguments are convincing.  The rejections are withdrawn.
Allowable Subject Matter
Claims 21-48, 50-55 are allowed.
The following is an examiner’s statement of reasons for allowance: the subject matter of the independent claims could not be found and was not suggested by the prior art of record.
Regarding claim 21, the subject matter not found is a mask assembly comprising a cushion/frame sub-assembly comprising a cushion frame, a cushion connected to the frame, a skeleton frame snap-fit to the cushion/frame sub-assembly including a skeleton frame annular wall defining a circular opening, at least first and second headgear attachment points, an annular connection that directly engages an elbow, the annular connection, main body, annular 
Regarding claim 31, the prior art fails to teach or fairly suggest a mask assembly comprising a cushion/frame sub-assembly including a cushion frame, a cushion, an outer frame connected to the cushion/frame sub-assembly, the outer frame including an outer frame opening, at least first and second headgear attachment points, and a connection engaged with an elbow or an inlet conduit, in combination with the features of the invention, substantially as claimed.  The frame including the opening, the attachment points and the connection is interpreted to be a unitary feature.  Lovell shows that the frame is isolated from either the connector 9 or the elbow 10 by the cushion frame inlet 8.
Claim 41 includes similar features to those described above with regard to claim 31.  Therefore, claim 41 is similarly allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/             Primary Examiner, Art Unit 3783